Citation Nr: 1516021	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  12-11 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical hernia.

2.  Entitlement to an effective date earlier than March 9, 2009, for the grant of service connection of posttraumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than March 9, 2009, for the grant of service connection of right shoulder rotator cuff tendonitis.

4.  Entitlement to an effective date earlier than March 9, 2009, for the grant of service connection of degenerative disc disease of the lumbar spine.

5.  Entitlement to an increased initial evaluation for PTSD.

6.  Entitlement to an increased initial evaluation for right shoulder rotator cuff tendonitis.

7.  Entitlement to an increased initial evaluation for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Shannon L. Brewer


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to July 1974 and from June 1986 to September 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 and May 2010 rating decision from the RO.

The Veteran filed a notice of disagreement (NOD) in February 2010 contesting the effective dates and initial rating for his PTSD, right shoulder rotator cuff tendonitis, and degenerative disc disease of the lumbar spine.  In May 2012, the RO furnished the Veteran a Statement of the Case (SOC) that addressed these claims.  In May 2012, the Veteran filed his Substantive Appeal (VA Form 9).

The Veteran filed a NOD in July 2010 contesting the denial of service connection for a cervical hernia.   In May 2012, the RO furnished the Veteran a SOC that addressed the appeal concerning this issue.  In May 2012, the Veteran filed his Substantive Appeal (VA Form 9).

The Veteran was scheduled to testify before a Veterans Law Judge.  However, in January 2015, he withdrew this request.  In view of this request, the Board determines that it has fulfilled the Veteran's right to a hearing.  38 C.F.R. § 20.700 (2014).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased initial evaluation for PTSD and right shoulder rotator cuff tendonitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not exhibit a cervical hernia in service or within one year of separation from service; and the most probative evidence of record does not support a finding that the Veteran has a cervical hernia resulting from or associated with the Veteran's active duty service.

2.  On September 7, 1995, the RO received a claim for PTSD from the Veteran.  The RO denied the claim in an August 1996 rating decision upon the basis that the claim was not well grounded.  The Veteran was notified of the denial in the August 1996 rating decision via an August 16, 1996 correspondence.  The Veteran had until August 16, 1997 to submit a NOD or other intention to appeal, but did not and the decision, thus became final.

3.  The Veteran submitted a claim to reopen for PTSD in February 2001.  However, no additional evidence was submitted and the RO denied the claim in January 2002.  The Veteran again filed a claim to reopen on March 9, 2009.  At this time, the RO obtained and associated the Veteran's service records, to include his DD 214, with the claims file.  Upon a verification of combat service shown in the DD 214 with the issuance of a Combat Infantryman Badge (CIB), a VA PTSD examination was schedule, which diagnosed PTSD and determined a nexus to an in-service combat incident.  As such, the Veteran's claim for service connection was subsequently found to be reopened and granted on the merits with an effective date of March 9, 2009, the date of the claim to reopen.

4.  The RO received relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim for PTSD.  The Veteran's March 2009 claim, therefore, did not require a showing of new and material evidence, and is considered a reconsideration of the original August 1996 rating decision.  Therefore, the award of service connection, based upon information that existed at the time of the Veteran's original claim, is found to be September 9, 1995, the first day after release from active duty, as the Veteran's claim was filed on September 7, 1995, within one year of such discharge.  No effective date earlier than September 9, 1995 is available in accordance with law.

5.  On September 7, 1995, the RO received a claim for right shoulder bursitis from the Veteran.  The RO denied the claim in an August 1996 rating decision upon the basis that the claim was not well grounded.  The Veteran was notified of the denial in the August 1996 rating decision via an August 16, 1996 correspondence.  The Veteran had until August 16, 1997 to submit a NOD or other intention to appeal, but did not and the decision, thus became final.

6.  The Veteran filed a claim to reopen for the right shoulder on March 9, 2009.  At this time, the RO obtained and associated the Veteran's service records, to include service treatment records, with the claims file.  Upon revealing that the Veteran had an in-service right shoulder injury and diagnosis of degenerative joint disease, a VA examination was schedule, which diagnosed right shoulder rotator cuff tendonitis and determined a nexus to the in-service injury.  As such, the Veteran's claim for service connection was subsequently found to be reopened and granted on the merits with an effective date of March 9, 2009, the date of the claim to reopen.

7.  The RO received relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim for the right shoulder.  The Veteran's March 2009 claim, therefore, did not require a showing of new and material evidence, and is considered a reconsideration of the original August 1996 rating decision.  Therefore, the award of service connection, based upon information that existed at the time of the Veteran's original claim, is found to be September 9, 1995, the first day after release from active duty, as the Veteran's claim was filed on September 7, 1995, within one year of such discharge.  No effective date earlier than September 9, 1995 is available in accordance with law.

8.  On September 7, 1995, the RO received a claim for lower back pain from the Veteran.  The RO scheduled the Veteran for a VA examination in February 1996.  The Veteran failed to report for the VA examination.  The RO provided the Veteran with a rating decision in August 1996 for other issues, but did not include any discussion of the Veteran's lower back.  The Veteran did not provide any further documentation or intent to continue prosecution of this claim within one year of the February 1996 request for a VA examination and additional information related to the claim.  The September 1995 claim is, thus, considered abandoned.

9.  The Veteran filed a claim for degenerative disc disease of the lumbar spine on March 9, 2009.  Although not required to do so, the RO treated this as a claim to reopen a previously denied claim.  The RO granted service connections for this condition with an effective date of March 9, 2009.  The record does not reflect any indication from the Veteran of intent to file a claim for degenerative disc disease of the lumbar spine any earlier than March 9, 2009.

10.  The Veteran's degenerative disc disease of the lumbar spine was manifested by a condition no worse than a showing of a forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis at any time during the pertinent appeals period.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a cervical hernia are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  The criteria for an effective date earlier than March 9, 2009, for the grant of service connection for PTSD are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400(b)(2)(i) (2014).

3.  The criteria for an effective date earlier than March 9, 2009, for the grant of service connection for right shoulder rotator cuff tendonitis are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400(b)(2)(i) (2014).

4.  The criteria for an effective date earlier than March 9, 2009, for the grant of service connection for degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400(b)(2)(i) (2014).

5.  The criteria for an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran was notified via a letter dated May 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.   He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  The letter apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, in a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

However, for initial rating claims, where, as in the case of the lumbar spine claim, entitlement to disability benefits has been granted and initial ratings have been assigned, the original claims have been more than substantiated, as they have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board finds that VA's duty to notify has been met.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, private treatment records, and VA medical records have been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.   VA provided the Veteran with adequate medical examinations in October 2009, November 2009, March 2012, and April 2012.  The examinations are adequate because each contains a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disabilities, to include the effects on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Board notes that the Veteran has not been provided with a VA examination for his claimed condition related to his cervical spine.  However, the Board finds that a VA examination is not warranted in this instance.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).   

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.

Concerning the cervical hernia issue, and as well be explained below, the record before the Board does not indicate that this claimed condition had a causal connection or was associated with the Veteran's military service, aside from the appellant's assertion, which alone does not, under current case law, suffice to render a VA examination or opinion necessary.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a claimant's generalized statement that a service illness caused his present medical problems is not sufficient to entitle him to a medical examination).  Although the threshold for the third factor is a low one, there is a threshold.  The record before the Board does not contain the type or similar to the type of evidence that the Court described in McLendon as examples of what satisfies the indication of an association factor.  Here, the only evidence of record relevant to the indication of an association factor is the Veteran's statements that the claimed conditions had onset from and were related to his in-service car accident.  Thus, the Board determines that an examination is not needed because the Veteran has not made a sufficient showing to entitle him to a medical examination concerning the claim for service connection for a cervical hernia.  Therefore, a remand for a medical opinion is not necessary to decide the claim.  Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (holding that VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of a lay statement).

The record before the Board does not indicate that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

Early Effective Date

Under the laws administered by VA, the effective date based on an initial claim for compensation is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected degenerative disc disease of the lumbar spine is rated as 20 percent disabling.  38 C.F.R. § 4.71a, DC 5242.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  Id.

Additionally, a 10 percent evaluation is warranted for arthritis via X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.  A 20 percent evaluation is warranted for arthritis via X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3 (2014).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

Cervical Hernia

The Veteran contends that his currently diagnosed cervical hernia is related to military service.  In particular, the Veteran contends that he injured his neck in a car accident in service.

Service treatment records show that the Veteran was seen on isolated occasions for neck complaints.  In January 1987, the Veteran complained of a shock-like pain in his neck traveling up the right side.  The examiner indicated that the
Veteran might be suffering from cervical strain.  No confirmation of diagnosis or etiology was provided.  In February 1992 he was again treated for a stiff neck after sudden pain upon head movement.  No diagnosis or etiology was provided.  Although a May 1995 in-service car accident and subsequent treatment was noted for the Veteran's nose and hands, there was no discussion of any neck involvement.  A June 1995 treatment record reflected that the Veteran complained of a tender neck since his May 1995 accident.  No indication was given if the Veteran had sustained any actual diagnosed neck condition as a result of the May 1995 accident.  A July 1995 treatment record reflected that the Veteran reported neck pain of an unknown etiology.  The Veteran's exit physical examination was negative for any indication of a neck condition.  The Veteran filed a claim for service connection for a neck condition in September 1995, shortly before he was discharged from service.  A rating decision was issued in August 1996, but did not address the issue regarding service connection for a neck condition.  The Veteran did not challenge this omission, nor did he submit any additional evidence or argument evidencing any intent to continue prosecution of this claim at that time.

Private treatment records reveal that the Veteran was seen for complaints of neck pain in August 2009.  At this time, the Veteran related that his neck pain began in service and was due to a car accident.  The examiner diagnosed the Veteran with cervicalgia.  X-ray showed a left paracentral disc at C5-C6.  There was no further discussion regarding etiology.

Lumbar Spine

The Veteran contends that his degenerative disc disease of the lumbar spine is worse than reflected by his current evaluation of 20 percent.

A review of the Veteran's outpatient treatment records reveals that he has been continually treated for complaints of lower back pain.  He has been diagnosed with lumbar spine degenerative disc disease and lumbago.  There is no indication that the Veteran has intervertebral disc syndrome with any incapacitating episodes.  There are also no findings of a forward flexion limited to 30 degrees or less or ankylosis.

The Veteran was provided with a VA examination in October 2009.  At the examination, the Veteran described pain in his lower back that was severe and lasted for hours 1 to 6 times per week.  The Veteran also complained of a history of fatigue, decreased motion, stiffness, weakness, and spasms.  There were also notations of severe weekly flare-ups lasting 1 to 2 hours that were precipitated by excessive activity.  It was indicated that the Veteran has experienced 40 incapacitating episodes relating to his spine within the previous 12 months.  There was no independent medical corroboration of this or that the Veteran had been prescribed doctor-ordered bedrest as a result of his lumbar spine.  Objective examination revealed evidence of pain with motion and tenderness.  Range of motion testing revealed a forward flexion of 60 degrees, extension of 15 degrees, and bilateral lateral flexion and rotation of 30 degrees with evidence of pain upon motion.  There was no additional evidence of pain or loss of motion upon repetition.  Imaging revealed evidence of mild degenerative disc disease.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine.  It was noted that this condition had no effects on feeding, bathing, dressing, toileting, and grooming; moderate effects on shopping and traveling; and prevents chores, exercise, sports, and recreation.  There were no comments relating to employment, as the Veteran was noted as unemployed due to his back and shoulder conditions. 

The Veteran was provided with an additional VA examination in March 2012.  It was noted that the Veteran was diagnosed with lumbar degenerative disc disease.  The Veteran reported daily low back pain with no flare-ups.  Range of motion testing revealed a forward flexion of 60 degrees, extension of 10 degrees, and bilateral lateral flexion and rotation of 30 degrees with no evidence of pain upon motion.  There was no additional evidence of pain or loss of motion upon repetition.  There was no indication of any incapacitating episodes or intervertebral disc syndrome.  Imaging confirmed a finding of arthritis.

Analysis

Cervical Hernia

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a cervical hernia, so the appeal must be denied.  As the evidence shows that there is a current disability, based upon the Veteran's diagnosis of cervicalgia in August 2009, as well as in-service neck complaints and an in-service automobile accident, the issue thus turns upon whether there is probative evidence of a nexus between the claimed in-service injury and the present disability.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303.

Here, while there are complaints relating to symptoms of neck pain in service (treatment for shocking pains in the right neck in1987 and complaints of neck pain in 1992), such symptoms were never diagnosed as any chronic neck condition or injury, but rather just noted as general symptoms, with the 1987 noting a possible assessment of cervical strain, but no definitive diagnosis.  Additionally, these notations predate the Veteran's 1995 motor vehicle accident by several years.  This, plus the fact that there were no neck injuries noted as being associated with the accident, does not provide any further support that such accident was the cause of the Veteran's in-service neck complaints or current complaints.  Further, there was no indication of etiology for either of the 1987 or 1992 complaints and no indication of their interrelationship or any chronicity.  Also the while the Veteran did complain of neck pain shortly after the May 1995 accident, there was never any definitive indication provided that the accident had caused such neck pain or any diagnosable injury to the neck.  Rather, in July 1995, the complaints of neck pain were found to have an "unknown etiology."   Last, the separation examination in June 1995 revealed no complaints or findings of neck pain or any neck condition, although complaints of the Veteran's lower back and right shoulder were specifically noted, thereby indicating that any neck pain that the Veteran had claimed after the May 1995 accident was merely acute and not of a chronic nature.

Moreover, following his discharge from the service in April 1979, the first evidence of any kind referring to any problems with the Veteran's neck was in August 2009, nearly 14 years after the Veteran's discharge from military service.  In particular, the Board finds the silence regarding any such in-service injury and treatment in the service treatment records to be compelling.  The Board may weigh silence in a medical record against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated.  See Kahana, 24 Vet. App. at 439-40.  For this negative inference to be made, the Board must make two findings-first, that the record being evaluated is complete in relevant part, and second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  Id. at 440.

Here, the Veteran's service treatment records are complete (which include entrance and separation examinations, dental records, and immunization records), and it is an indisputable fact that these records do not show that the Veteran was treated for or diagnosed with any chronic neck condition, to include cervical hernia or cervicalgia, during service.  The Veteran's contacts with the service medical departments were numerous during which time he was treated for his lower back, right shoulder, and psychiatric disorder, among other problems.  In particular, the Veteran did in fact report isolated symptoms with his neck, but such instances appeared to be acute, without any definitive diagnosis, and no specific etiology.  Therefore, the absence of a documented chronic neck diagnosis makes it less likely that the Veteran's current chronic cervicalgia condition actually occurred in service.  See AZ, 731 F.3d at 1303; Buczynski, 24 Vet. App. at 224; see also Kahana, 24 Vet. App. at 440.

The only other evidence in the claims file supporting the existence of a neck condition that has been caused or aggravated by military service, is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10(2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or orthopedic medicine more particularly, and that he is merely speculating as to whether he has a neck disorder that is related to his military service.  In this regard, he is not competent to diagnose this condition or symptoms or relate such to his cervical hernia or cervicalgia, as such diagnoses require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to this effect are lacking in probative value.  

Therefore, the separation examination is accepted as accurate and reliable, and thus a credible account of whether the Veteran had symptoms of any chronic neck disorder during service and at discharge.  In either event, the probative evidence does not indicate that the Veteran's currently diagnosed cervicalgia is related to his isolated in-service complaints of neck pain.  In the absence of any such evidence indicating a link between any current disability and the in-service accident or notations, the Veteran's claim on a direct basis fails.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Early Effective Date - PTSD

The Veteran contends that an effective date earlier than March 9, 2009, for the grant of service connection for PTSD is warranted.  The Veteran essentially contends that his claim for service connection for PTSD should be effective from the date that he filed his original claim in September 1995.

On September 7, 1995, the RO received a claim for PTSD from the Veteran.  The RO denied the claim in an August 1996 rating decision upon a showing of claim that was not well grounded.  The RO did not associate the Veteran's service treatment records or personnel records, to include his DD 214, with the claims file.  The Veteran was notified of the denial in the August 1996 rating decision via an August 16, 1996 correspondence.  The Veteran had until August 16, 1997 to submit a NOD or other intention to appeal, but did not and the decision, thus became final.

The Veteran submitted a claim to reopen for PTSD in February 2001.  However, no additional evidence was submitted and the RO denied the claim in January 2002.  The Veteran again filed a claim to reopen on March 9, 2009.  At this time, the RO obtained and associated the Veteran's service records, to include his DD 214, with the claims file.  Upon a verification of combat service shown in the DD 214 with the issuance of a CIB, a VA PTSD examination was schedule, which diagnosed PTSD and determined a nexus to an in-service combat incident.  As such, the Veteran's claim for service connection was subsequently found to be reopened and granted on the merits with an effective date of March 9, 2009, the date of the claim to reopen.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

However, in accordance with 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, and additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.  Id.  Here, the RO received relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim for PTSD.
  
The Veteran's March 2009 claim, thus, did not require a showing of new and material evidence, and is considered a reconsideration of the original August 1996 rating decision in accordance with 38 C.F.R. § 3.156(c), thereby entitling the Veteran to an earlier effective date and raising the issue of the exact date of such.

Under 38 C.F.R. § 3.156(c), the effective date of a service connection award based on the submission of supplemental reports from the service department shall be the date entitlement arose or the date VA received the previously decided claim, whichever is later.  Under the laws administered by VA, the effective date based on an initial claim for compensation is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

Here, the award of service connection, based upon information that existed at the time of the Veteran's original claim, is found to be September 9, 1995, the first day after release from active duty, as the Veteran's claim was filed on September 7, 1995, within one year of such discharge.  As such, no effective date earlier than September 9, 1995 is available in accordance with law.

Therefore, the Board finds that entitlement to service connection for PTSD arose prior to March 9, 2009 and his date of claim should be considered September 9, 1995.  For these reasons, the Veteran is entitled to an effective date of September 9, 1995.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

Early Effective Date - Right Shoulder

The Veteran contends that an effective date earlier than March 9, 2009, for the grant of service connection for right shoulder rotator cuff tendonitis is warranted.  The Veteran essentially contends that his claim for service connection for the right shoulder should be effective from the date that he filed his original claim in September 1995.

On September 7, 1995, the RO received a claim for right shoulder bursitis from the Veteran.  The RO denied the claim in an August 1996 rating decision upon a showing of claim that was not well grounded.  The RO did not associate the Veteran's service treatment records or personnel records, to include his DD 214, with the claims file.  The Veteran was notified of the denial in the August 1996 rating decision via an August 16, 1996 correspondence.  The Veteran had until August 16, 1997 to submit a NOD or other intention to appeal, but did not and the decision, thus became final.

The Veteran filed a claim to reopen for the right shoulder on March 9, 2009.  At this time, the RO obtained and associated the Veteran's service records, to include service treatment records, with the claims file.  Upon revealing that the Veteran had an in-service right shoulder injury and diagnosis of degenerative joint disease, a VA examination was schedule, which diagnosed right shoulder rotator cuff tendonitis and determined a nexus to the in-service injury.  As such, the Veteran's claim for service connection was subsequently found to be reopened and granted on the merits with an effective date of March 9, 2009, the date of the claim to reopen.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

However, in accordance with 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, and additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.  Id.  Here, the RO received relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim for the right shoulder.
  
The Veteran's March 2009 claim, thus, did not require a showing of new and material evidence, and is considered a reconsideration of the original August 1996 rating decision in accordance with 38 C.F.R. § 3.156(c), thereby entitling the Veteran to an earlier effective date and raising the issue of the exact date of such.

Under 38 C.F.R. § 3.156(c), the effective date of a service connection award based on the submission of supplemental reports from the service department shall be the date entitlement arose or the date VA received the previously decided claim, whichever is later.  Under the laws administered by VA, the effective date based on an initial claim for compensation is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

Here, the award of service connection, based upon information that existed at the time of the Veteran's original claim, is found to be September 9, 1995, the first day after release from active duty, as the Veteran's claim was filed on September 7, 1995, within one year of such discharge.  As such, no effective date earlier than September 9, 1995 is available in accordance with law.

Therefore, the Board finds that entitlement to service connection for the right shoulder arose prior to March 9, 2009 and his date of claim should be considered September 9, 1995.  For these reasons, the Veteran is entitled to an effective date of September 9, 1995.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

Early Effective Date - Lumbar Spine

The Veteran contends that an effective date earlier than March 9, 2009, for the grant of service connection for degenerative disc disease of the lumbar spine is warranted.  The Veteran essentially contends that his claim for service connection for the lumbar spine was communicated expressly, or reasonably was raised by the record evidence, before the time that he filed his initial claim for service connection in March 2009.

On September 7, 1995, the RO received a claim for lower back pain from the Veteran.  The RO scheduled the Veteran for a VA examination in February 1996.  The Veteran failed to report for the VA examination.  The RO provided the Veteran with a rating decision in August 1996 for other issues, but did not include any discussion of the Veteran's lower back.  The Veteran did not provide any further documentation or intent to continue prosecution of this claim within one year of the February 1996 request for a VA examination and additional information related to the claim.  The September 1995 claim is, thus, considered abandoned.

Where evidence requested in connection with an original claim is not furnished within 1 year after the date of the request, the claim will be considered abandoned. 38 C.F.R. § 3.158(a).

As the Veteran did not respond to the request in 1996 for evidence to support the claim, to include submission to a VA examination, and as more than a year has passed since the 1996 request, the claim of service connection for a lower back pain is considered abandoned.   See Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996) (when an appellant does not furnish the requested evidence within the specified one year of the request, the RO is required by VA regulation, to consider to the claim abandoned); see Jernigan v. Shinseki, 25 Vet. App. 220, 231 (2012) (abandonment under 38 C.F.R. § 3.158(a) cannot be set aside on grounds of ignorance of the regulatory requirements). 

Pursuant to 38 C.F.R. § 3.158, the Board concludes that the Veteran has abandoned the claim of service connection for low back pain filed in September 1995.



The Veteran filed a claim for degenerative disc disease of the lumbar spine on March 9, 2009.  Although not required to do so, the RO treated this as a claim to reopen a previously denied claim.  The RO granted service connection for this condition with an effective date of March 9, 2009.  The record does not reflect any indication from the Veteran of an intent to file a claim for degenerative disc disease of the lumbar spine any earlier than March 9, 2009.

The Board has reviewed all of the communications in the claims file dated prior to the March 2009 claim.  The Board must read a Veteran's claim and documents in a liberal manner to identify and adjudicate all reasonably raised claims.  A review of the record in this case does not show that the Veteran expressly raised a claim of service connection for any back condition, to include degenerative disc disease, after the abandonment of the September 1995 claim or prior to the claim received on February 26, 2009.  Nor does the record indicate a claim that could be reasonably construed as a service connection claim for any back condition, to include degenerative disc disease, prior to March 9, 2009.  Although the record clearly reflects that the Veteran had been treated for complaints of back pain for many years after service, it does not contain medical evidence relating this disability to service or evidencing any intent on the part of the Veteran to pursue a claim for such.  As such, prior to March 9, 2009, the record contained no evidence indicating that the Veteran had a well-supported claim of service connection for any back condition, to include degenerative disc disease.  The Board reasonably concludes that the Veteran's March 2009 claim was the first attempt to notify VA that he was seeking service connection for any back condition, to include degenerative disc disease.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010).  In summary, the Board concludes that an effective date earlier than March 9, 2009, for a grant of service connection for degenerative disc disease of the lumbar spine is not warranted.

Increased Rating - Lumbar Spine

Based on the above, the Board finds that the Veteran's back only meets the criteria for a 20 percent evaluation throughout the appeals period.   In order to warrant the next higher evaluation, the evidence must show forward flexion of the not greater than 30 degrees; a diagnosis of intervertebral disc syndrome with incapacitating episodes resulting in doctor-ordered best rest; or ankylosis.   Because the medical evidence of record has not at any time during the pertinent appeals period shown the presence of a limitation of motion even close to that contemplated by the Schedule, as the Veteran's range of motion has only been shown to have a flexion of 60 degrees or greater, as well as no ankylosis or confirmed incapacitating episodes due to intervertebral disc syndrome with doctor-ordered bedrest, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent.

The Board further acknowledges that the Veteran has reported that his back disability has worsened over recent years and causes functional impairment.  The Board does not doubt that the Veteran's back disability causes pain and interference with occupation and activities of daily living.  However, the medical evidence of record supports the proposition that the symptomatology associated with his disability has not approached the level which would allow for the assignment of a 40 percent rating for the appeal period.  In addition, the Board has considered whether an increased disability rating is warranted for the Veteran's back disability based on functional loss due to pain, weakness, excess fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.49, and the Court's holding in DeLuca, 8 Vet. App. at 202.  Importantly, the Veteran has been repeatedly found not to exhibit any additional limitation of motion of his back disability to pain, fatigue, weakness, or lack of endurance after repetitive use.  Thus, the Board concludes that the Veteran's painful motion and functional impairment is contemplated by the currently assigned 20 percent evaluation for his service connected back disability and that the assignment of a higher disability rating based on the DeLuca factors is not warranted.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of 'an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected back disability, but the evidence reflects that those manifestations, namely the presence of a greater limitation of motion, ankylosis, or incapacitating episodes due to intervertebral disc syndrome with doctor-ordered bedrest are not present.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's back disability, as the criteria assess social and occupational impairment to include addressing various limitations of painful motion.  Furthermore, the Board takes notice of the Veteran's complaints of daily pain and finds that he is competent to testify as to the severity of the symptomatology associated with her low back pain during and after service.  See Jandreau, 492 F.3d at 1372.  Additionally, his statements are presumed credible, as his complaints of pain and functional impairment have remained consistent in both his lay testimony and the medical record.  However, his current evaluation of 20 percent, already takes pain and locking into consideration in accordance with 38 C.F.R. § 4.59, in which it states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Therefore, the Veteran's current rating appropriately contemplates the scope of his complaints.  Additionally, there have been no notations of frequent loss of work or hospitalizations due to this condition.   Accordingly, referral is not required.

The evidence of record does not warrant ratings in excess of those assigned for the Veteran's back disability at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).


ORDER

Entitlement to service connection for a cervical hernia is denied.

Entitlement to an effective date of September 7, 1995, for the grant of service connection of PTSD is granted, subject to the laws and regulation governing the award of monetary benefits.

Entitlement to an effective date of September 7, 1995, for the grant of service connection of right shoulder rotator cuff tendonitis is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an effective date earlier than February 9, 2009, for the grant of service connection of degenerative disc disease of the lumbar spine is denied.

Entitlement to an increased initial evaluation for degenerative disc disease of the lumbar spine is denied.


REMAND

Although the Board regrets the additional delay, and having awarded earlier effective dates, it is determined that further development is required prior to adjudicating the Veteran's claims of entitlement to increased initial ratings for his service-connected PTSD and right shoulder rotator cuff tendonitis.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Here, the medical evidence of record is insufficient to establish initial evaluations for the Veteran's conditions prior to March 9, 2009, in light of the fact that his effective date is now September 7, 1995, as he did not initially submit concurrent treatment records in 1995 and did not submit for a VA examination.  The Board finds that, in consideration of due process, the Veteran should be afforded an additional opportunity to furnish any medical records that may be pertinent to the time period in question as it concerns his PTSD and right shoulder rotator cuff tendonitis.  Additionally, to the extent that the RO should determine it is necessary, the Veteran should be scheduled for appropriate retrospective VA examinations in order to better ascertain the severity of the Veteran's conditions from the time of his new effective date to present, to include consideration of whether any earlier entitlement to a total disability rating based on individual unemployability (TDIU) may be warranted in accordance with the Court's finding in Rice v. Shinseki, 22 Vet. App. 447 (2009).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his claimed conditions.   In particular, the Veteran should be afforded an opportunity to furnish any medical records concurrent with the time period between the old effective date of March 9, 2009 and the new effective date of September 7, 1995.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, the Veteran should be scheduled for appropriate retrospective VA examinations for his PTSD and right shoulder rotator cuff tendonitis if the AMC/RO determines that such information would be necessary in the furtherance of the adjudication of these claims for initial evaluations from the new effective date of September 7, 1995, to include any consideration of the earlier establishment of a TDIU in accordance with the Court's findings in Rice.

3.  If VA examinations are conducted, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 271 (1998).

4. After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed. If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


